Title: From John Adams to Elbridge Gerry, 7 July 1797
From: Adams, John
To: Gerry, Elbridge



Dear Sir
Philadelphia July 7th. 1797—

I know not when I have received So much pleasure from a Letter as from yours this Moment brought in, to to me of the 3d.
The Circumstances of your family are Such as to Excite the tenderest feelings & anxieties and Mrs: Gerrys Resolution does her great honor. She never will repent of it, I fully beleive.
Mr: Marshall is here and will Sail next week for Amsterdam, It will be adviseable for you to take the first good passage to Amsterdam or Hamburgh, and join Mr: Pinckney and Mr: Marshall at Amsterdam or Paris as the Case may be, I should have been Extremely happy, to have seen you here, but I cannot advise you to come—
your Sentiments are perfectly agreeable to mine, if I were in your Case I would agree to any thing, that the other two United in—Saving always honor and Virtue and essentials—but these Will be in no danger, for Pinckney & Marshall are able and honorable and Virtuous men, I Mean after having Reasoned with them with delicacy & decorum
I will write again

John Adams